                Case 1:20-cv-00081-SKO Document 13 Filed 09/18/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12                                                    )       Case No.: 1:20-cv-00081-SKO
     FRANCISCO ROBLES,                                )
13                                                    )       STIPULATION AND ORDER FOR A FIRST
                       Plaintiff,                     )       EXTENSION OF TIME
14                                                    )
          v.                                          )       (Doc. 12)
15   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
16                                                    )
                                                      )
17                     Defendant.                     )
                                                      )
18
19
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that the time for responding to Plaintiff’s Opening Brief be extended from
21
     September 18, 2020 to October 19, 2020. This is Defendant’s first request for an extension of
22
     time to respond to Plaintiff’s motion. Defendant respectfully requests this additional time
23
     because Defendant’s counsel needs additional time due to his current workload, including
24
     another district court brief due on September 20, 2020. In addition, counsel was on unanticipated
25
     medical leave on September 16, 2020.
26
              The parties further stipulate that the Court’s Scheduling Order shall be modified
27
     accordingly:
28


     Stip. & Order for Ext.; 1:20-cv-00081-SKO            1
                Case 1:20-cv-00081-SKO Document 13 Filed 09/18/20 Page 2 of 2



 1       •    Defendant shall respond to Plaintiff’s opening brief on or before October 19, 2020;
 2       •    Plaintiff’s optional reply will be due within 15 days of the filing of Defendant’s brief (on
 3            or before November 3, 2020).
 4
 5
                                                       Respectfully submitted,
 6
 7   Dated: September 17, 2020                         /s/ Sharon E. Kelly*
                                                       (*as authorized via e-mail on 9/16/20)
 8                                                     SHARON E. KELLY
                                                       Attorney for Plaintiff
 9
10
     Dated: September 17, 2020                         McGREGOR W. SCOTT
11                                                     United States Attorney
12                                                     DEBORAH LEE STACHEL
                                                       Regional Chief Counsel, Region IX
13                                                     Social Security Administration
14                                               By:   /s/ Marcelo Illarmo
15                                                     MARCELO ILLARMO
                                                       Special Assistant United States Attorney
16
                                                       Attorneys for Defendant
17
18
19
                                                       ORDER
20
21            Pursuant to the parties’ above stipulation (Doc. 12), IT IS HEREBY ORDERED that
22   Defendant shall have until October 19, 2020, to file his response to Plaintiff’s Opening Brief.
23   All other dates in the Scheduling Order (Doc. 3) shall be extended accordingly.
24
     IT IS SO ORDERED.
25
26   Dated:      September 18, 2020                                  /s/   Sheila K. Oberto            .
27                                                            UNITED STATES MAGISTRATE JUDGE

28


     Stip. & Order for Ext.; 1:20-cv-00081-SKO            2
